Citation Nr: 0938346	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-23 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Charcot-Marie-Tooth disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1965 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2008 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
for October 2009, but the Veteran submitted a signed, written 
statement in September 2009 in which he withdrew the issue 
currently on appeal.  Thus, the Veteran's request for a 
hearing is also considered to be withdrawn.  38 C.F.R. § 
20.704(d) (2009).


FINDING OF FACT

On September 30, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran in writing, requesting withdrawal of his appeal 
of the issue of entitlement to service connection for 
Charcot-Marie-Tooth disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for Charcot-Marie-Tooth disease have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), 
(b)(3).  Such withdrawal may be made by the Veteran or by his 
authorized representative in writing, and if done on the 
record at a hearing, it need not be in writing.  38 C.F.R. 
§ 20.204(b).  

In the present case, the Veteran, submitted a signed, written 
statement on September 24, 2009 in which he requested 
withdrawal of the issue currently on appeal.  The Board 
received the Veteran's request on September 30, 2009, prior 
to the promulgation of a decision in this appeal.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for Charcot-Marie-Tooth disease is dismissed.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


